1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROY MASON,                                          Case No.: 18CV1458-W-LL
12                                      Plaintiff,
                                                         ORDER RESETTING MANDATORY
13   v.                                                  SETTLEMENT CONFERENCE
14   SERRANOS TACOS SAN DIEGO, INC.,
     HISTORIC BEAUMANOR
15
     APARTMENTS, LLC,
16                        Defendant.
17
18          Due to a conflict on the Court’s calendar, the Mandatory Settlement Conference
19   currently scheduled for August 5, 2019 at 10:00 a.m. is RESET to August 7, 2019 at
20   9:30 a.m. Additionally, the Court ORDERS the following:
21          The Mandatory Settlement Conference shall be conducted at the chambers of
22   Magistrate Judge Linda Lopez located at 221 West Broadway, Suite 2140, San Diego,
23   CA 92101. All discussions at the Mandatory Settlement Conference will be informal, off
24   the record, privileged, and confidential. Counsel for any non-English speaking party is

25   responsible for arranging for the appearance of an interpreter at the conference.

26         a.     Personal Appearance of Parties Required: All parties, adjusters for insured

27   defendants, and other representatives of a party having full and complete authority to enter

28   into a binding settlement, as well as the principal attorneys responsible for the litigation,

                                                     1
                                                                                    18CV1458-W-LL
1    must be present in person and legally and factually prepared to discuss settlement of the
2    case. Counsel appearing without their clients (whether or not counsel has been given
3    settlement authority) will be cause for immediate imposition of sanctions and may also
4    result in the immediate termination of the conference.
5               Unless there is good cause, persons required to attend the conference pursuant to this
6    Order shall not be excused from personal attendance. Requests for excuse from attendance
7    for good cause shall be made in writing at least three (3) court days prior to the conference.
8    Failure to appear in person at the Mandatory Settlement Conference will be grounds for
9    sanctions.
10              b.          Full Settlement Authority Required: In addition to counsel who will try the
11   case, a party or party representative with full settlement authority1 must be present for the
12   conference.              In the case of a corporate entity, an authorized representative of the
13   corporation who is not retained outside counsel must be present and must have
14   discretionary authority to commit the company to pay an amount up to the amount of
15   Plaintiff's prayer (excluding punitive damages prayers). The purpose of this requirement
16   is to have representatives present who can settle the case during the course of the
17   conference without consulting a superior. Counsel for a government entity may be excused
18   from this requirement so long as the government attorney who attends the Mandatory
19   Settlement Conference (1) has primary responsibility for handling the case, and (2) may
20   negotiate settlement offers which the attorney is willing to recommend to the government
21   official having ultimate settlement authority.
22
23                                                  
24   1
       "Full settlement authority" means that the individuals at the settlement conference must be authorized to
25   explore settlement options fully and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have
26   "unfettered discretion and authority" to change the settlement position of a party. Pitman v. Brinker Int'l,
     Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference contemplates that the person's view of the case may be altered during
     the face to face conference. Id. at 486. A limited or a sum certain of authority is not adequate. See Nick
28   v. Morgan's Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                          2
                                                                                                  18CV1458-W-LL
1             c.    Confidential Settlement Statements Required: No later than July 30, 2019,
2    the parties shall submit directly to Magistrate Judge Lopez's chambers (via email address
3    or hand delivery c/o the Clerk’s Office) confidential settlement statements no more than
4    ten (10) pages in length. These confidential statements shall not be filed or served on
5    opposing counsel. Each party's confidential statement must set forth the party’s statement
6    of the case, identify controlling legal issues, concisely set out issues of liability and
7    damages, and shall set forth the party’s settlement position, including any previous
8    settlement negotiations, mediation sessions, or mediation efforts, the last offer or demand
9    made by that party, and a separate statement of the offer or demand the party is prepared
10   to make at the settlement conference. If a specific demand or offer for settlement cannot
11   be made at the time the brief is submitted, then the reasons therefore must be stated along
12   with a statement as to when the party will be in a position to state a demand or make an
13   offer.
14            General statements that a party will "negotiate in good faith" is not a specific demand
15   or offer contemplated by this Order. It is assumed that all parties will negotiate in good
16   faith.
17            d.    Requests to Continue a Mandatory Settlement Conference: Any request
18   to continue the Mandatory Settlement Conference or request for relief from any of the
19   provisions or requirements of this Order must be sought by a written joint motion or ex
20   parte application. The application must (1) be supported by a declaration of counsel
21   setting forth the reasons and justifications for the relief requested, (2) confirm compliance
22   with Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
23   unrepresented parties subject to the Order. Absent good cause, requests for continuances
24   will not be considered unless submitted in writing no fewer than (7) days prior to the
25   scheduled conference.
26            If the case is settled in its entirety before the scheduled date of the conference,
27   counsel and any unrepresented parties must still appear in person, unless a written
28

                                                     3
                                                                                       18CV1458-W-LL
1    joint notice confirming the complete settlement of the case is filed no fewer than
2    twenty-four (24) hours before the scheduled conference.
3
4    Dated: April 24, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                           18CV1458-W-LL
